OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s contention that the People exercised their peremptory challenges in a racially discriminatory manner is baseless (see, Batson v Kentucky, 476 US 79). The courts below properly concluded that defendant failed to make out a prima facie showing that the prosecution purposefully excluded members of his race from the jury (id., at 96; see, People v Bolling, 79 NY2d 317).
We have examined defendant’s remaining contentions and find them to be either unpreserved or without merit.
Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.